

EXHIBIT 10.59




Board of Directors Resolution
Executive Officer Award








WHEREAS, there was an oversight in the determination of Robert Lannert’s target
annual incentive award percentage for fiscal 2004, and as a result of such
oversight Mr. Lannert’s target annual incentive award, on which the Board based
Mr. Lannert’s actual 2004 Annual Incentive Award payout, was understated by
$220,948;


NOW, THEREFORE, BE IT RESOLVED, that the Board of Directors hereby approves the
payment of a bonus award to Mr. Lannert for 2005 in the amount of $220,948.
































































E-8
